UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-05385 DWS Value Series, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:11/30 Date of reporting period:2/28/2013 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofFebruary 28, 2013(Unaudited) DWS Equity Dividend Fund Shares Value ($) Common Stocks 100.5% Consumer Discretionary 4.0% Automobiles 1.6% Ford Motor Co. Hotels, Restaurants & Leisure 1.9% Yum! Brands, Inc. (a) Textiles, Apparel & Luxury Goods 0.5% Adidas AG Consumer Staples 6.6% Food & Staples Retailing 1.8% CVS Caremark Corp. Food Products 0.6% General Mills, Inc. H.J. Heinz Co. Tobacco 4.2% Altria Group, Inc. Energy 7.1% Energy Equipment & Services 0.5% Halliburton Co. Oil, Gas & Consumable Fuels 6.6% Apache Corp. Marathon Oil Corp. Occidental Petroleum Corp. Financials 31.7% Capital Markets 4.9% Bank of New York Mellon Corp. Morgan Stanley SEI Investments Co. Commercial Banks 6.0% BOC Hong Kong (Holdings) Ltd. PNC Financial Services Group, Inc. Diversified Financial Services 1.7% Bank of America Corp. JPMorgan Chase & Co. Insurance 10.2% MetLife, Inc. Prudential Financial, Inc. Reinsurance Group of America, Inc. Real Estate Investment Trusts 8.9% Annaly Capital Management, Inc. (REIT) (a) Chimera Investment Corp. (REIT) Hospitality Properties Trust (REIT) Simon Property Group, Inc. (REIT) Weyerhaeuser Co. (REIT) Health Care 6.9% Pharmaceuticals Bristol-Myers Squibb Co. Eli Lilly & Co. Merck & Co., Inc. Pfizer, Inc. Industrials 17.4% Aerospace & Defense 7.4% Honeywell International, Inc. Precision Castparts Corp. Air Freight & Logistics 1.1% Deutsche Post AG (Registered) Commercial Services & Supplies 1.1% Pitney Bowes, Inc. (a) Industrial Conglomerates 1.5% General Electric Co. Machinery 2.1% Snap-on, Inc. Road & Rail 4.2% CSX Corp. Information Technology 4.0% Communications Equipment 1.0% Cisco Systems, Inc. Computers & Peripherals 2.3% Apple, Inc. Lexmark International, Inc. "A" (a) IT Services 0.7% SAIC, Inc. Materials 7.4% Chemicals 3.9% Monsanto Co. Metals & Mining 3.5% Freeport-McMoRan Copper & Gold, Inc. Telecommunication Services 6.7% Diversified Telecommunication Services AT&T, Inc. TeliaSonera AB Windstream Corp. (a) Utilities 8.7% Electric Utilities 8.5% American Electric Power Co., Inc. Duke Energy Corp. Entergy Corp. Exelon Corp. Xcel Energy, Inc. Multi-Utilities 0.2% CMS Energy Corp. Total Common Stocks (Cost $1,090,412,550) Securities Lending Collateral 3.9% Daily Assets Fund Institutional, 0.16% (b) (c) (Cost $46,133,663) Cash Equivalents 0.0% Central Cash Management Fund, 0.12% (b) (Cost $577,548) % of Net Assets Value ($) Total Investments Portfolio (Cost $1,137,123,761) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. † The cost for federal income tax purposes was $1,137,566,076.At February 28, 2013, net unrealized appreciation for all securities based on tax cost was $100,594,821.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $143,345,430 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $42,750,609. (a) All or a portion of these securities were on loan.The value of securities loaned at February 28, 2013 amounted to $45,062,566 which is 3.8% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. REIT: Real Estate Investment Trust At February 28, 2013, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) S&P 500 E-Mini Index USD 3/15/2013 50 Currency Abbreviation USD United States Dollar Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2013 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common Stocks Consumer Discretionary $ $ $
